PER CURIAM.
Appellants were charged with breaking and entering the Flint River Mills Feed Store and the Havana Motor Company with intent to commit a felony. Both of these business premises are located in Havana, Gadsden County, Florida. The offense occurred on June 26, 1968. The appellants, Brinson and Barber, were jointly tried, whereas appellant Peterson was afforded a separate trial.
Appellant Brinson was sentenced to serve a term of six years imprisonment; appellant Barber was sentenced to a term of seven years; and appellant Peterson was sentenced to a term of ten years.
We have reviewed the records on appeal in light of the issues raised by the appellants in their briefs together with the arguments made in support of the contentions of appellants for reversal. Upon such consideration, we are of the view that no error y/as committed by the court below during the trial of these defendants.
Accordingly, the judgments of conviction being reviewed herein are affirmed.
CARROL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.